Citation Nr: 1226526	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  09-20 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim for service connection for sinusitis, and, if so, whether service connection is warranted.

2.  Entitlement to service connection for sleep apnea, including as secondary to service-connected disability.

3.  Entitlement to service connection for low back pain, including as secondary to service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel

INTRODUCTION

The Veteran served on active duty from March 1986 to April 2001.  

This matter comes to the Board of Veterans' Appeals (Board/BVA) on appeal from September 2008 and January 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The September 2008 decision, in pertinent part, denied service connection for low back pain as secondary to service-connected disabilities of the lower extremities and determined that new and material evidence had not been received to reopen a claim for service connection for sinusitis.  The RO in January 2009 denied service connection for sleep apnea.

In this decision, the Board is reopening this claim for service connection for sinusitis and granting the claim on its underlying merits.  The Board is remanding the claims for service connection for sleep apnea and a low back disability for further development.  The remand of these claims to the RO will be via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  By a December 2001 rating decision, the RO denied a claim of service connection for sinusitis.  The Veteran did not appeal the decision.

2.  Evidence received since the RO's December 2001 decision relates to an unestablished fact necessary to substantiate the claim of service connection for sinusitis and it raises a reasonable possibility of substantiating the claim.  

3.  Sinusitis had its onset during active service.  




CONCLUSIONS OF LAW

1.  The December 2001 RO decision, which denied the Veteran's claim of service connection for sinusitis, is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (2000).

2.  New and material evidence sufficient to reopen the previously denied claim of service connection for sinusitis has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  Resolving all reasonable doubt in his favor, the Veteran's chronic sinusitis was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether there is new and material evidence to reopen a claim for service connection for sinusitis, and, if so, whether service connection is warranted

VA has duties to notify and assist this Veteran in substantiating this claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this decision, however, the Board is reopening the claim on the basis of new and material evidence and granting it on the merits.  So any failure in VA's duties to notify and assist is nonprejudicial.

The RO first considered and denied the Veteran's claim for service connection for sinusitis in a December 2001 rating decision.  The Veteran did not appeal the decision.  Thus, the RO's December 2001 decision is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (2001).



In April 2008, the Veteran filed another claim of service connection for sinusitis.  The September 2008 rating decision denied the claim to reopen because new and material evidence had not been submitted.  The Veteran's appeal of this decision forms the basis of the present appeal.  At no time during the adjudication process has the RO reopened the claim and addressed the merits.  

The Board must determine whether new and material evidence has been presented before it can reopen a claim to re-adjudicate the issue going to the merits.  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered regardless of the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by case law, new evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not merely cumulative of other evidence that was then of record.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The United States Court of Appeals for Veterans Claims (Court) held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156(a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010). 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial pertinent to the claim now under consideration is the December 2001 RO decision.  For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

The evidence of record at the time of the December 2001 decision included: service treatment records; a QTC examination report, dated in October 2001; and applications for benefits and statements from the Veteran.

New evidence added to the record since the December 2001 decision includes: QTC examination reports dated in May 2005 and January 2007; treatment records from the Oklahoma City VAMC and Lawton, Oklahoma VA outpatient clinic, dated from February 2007 to May 2009; private treatment records, dated in March 2007, May 2008, and December 2009; statements from the Veteran; and more importantly, a February 2010 medical opinion from a VA physician at the Lawton, Oklahoma VA outpatient clinic.  

In the December 2001 decision that denied a claim of service connection for sinusitis on the merits, the RO considered the evidence and noted that the Veteran's service treatment records reflected that he was treated on two occasions for sinus complaints.  However, the RO determined that his sinus condition was not chronic in nature and denied the claim.  

A review of the new evidence added to the record since the December 2001 decision includes VA treatment records showing that the Veteran continues to complain of and receive medication for his sinus condition.  More importantly, a VA examiner in February 2010 concluded that this sinus condition is etiologically related to the Veteran's military service.  Since there is now a diagnosed chronic disorder as well as an opinion attributing this disorder to the Veteran's military service, this medical opinion is new and material concerning this claim and therefore sufficient to reopen this claim.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (holding that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim).

Having reopened this claim on the basis of this new and material evidence, the Board must next determine whether the Veteran would be unduly prejudiced by the Board immediately proceeding with the readjudication of this claim on its underlying merits.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010) (Generally where the Board reopens a claim, but the RO did not, the claim must be remanded for RO consideration unless there is a waiver from the appellant or no prejudice would result from the readjudication of the claim).  See also Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  

Since the Board is also fully granting the underlying claim for his sinus disorder, there is no possibility of resulting prejudice from the Board's immediate reconsideration of this claim because the Veteran is receiving the requested benefit.  See 38 C.F.R. § 20.1102.  

In general, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Stated somewhat differently, to establish entitlement to direct service connection for the claimed disability, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability - or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Concerning the threshold preliminary requirement that he first establish he has the claimed disability, as referred to above, the VA treatment records include diagnoses of chronic sinusitis.  But, there still has to be competent and credible evidence linking this diagnosed disorder to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  

As already noted, the record contains a February 2010 statement from a VA physician.  This doctor stated that she reviewed the Veteran's service treatment records as well as his VA records and history.  She concluded that the Veteran's current sinus condition is related to his military service.  

This medical opinion is considered competent as it was provided by a doctor possessing the necessary medical competence, education, training, qualifications and experience to, according to 38 C.F.R. § 3.159(a)(1), offer medical diagnoses, statements or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  See also Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) (indicating that, where this is not called into question, VA need not affirmatively establish an examiner's competency).  

The VA physician's attribution of the current sinus disorder to the Veteran's military service, with no competent and credible medical opinion to the contrary, is reason enough for the Board to resolve any remaining doubt in the Veteran's favor and grant his claim.  See 38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating that "absolute" etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).  Accordingly, service connection for sinusitis is granted.


ORDER

Entitlement to service connection for sinusitis is granted.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.

The Veteran claims that he has sleep apnea secondary to his sinusitis, hypertension, right knee arthritis, left knee strain, right foot plantar fascial fibromatosis, and residuals of status post rupture of the left Achilles tendon with scar.  He points out that in February 1999 during service he complained of sleep problems when treated for sinus problems.

Service connection is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Medical evidence also is generally, though, as mentioned, not always, required to associate the claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

The Veteran has not been afforded a VA examination to determine whether sleep apnea is related to his service-connected disabilities.  This should be accomplished on remand.

Furthermore, the Veteran claims that service connection is warranted for a disability characterized as low back pain.  Although he claims that he has developed a low back disability from his service-connected right knee arthritis, left knee strain, right foot plantar fascial fibromatosis, and residuals of status post rupture of the left Achilles tendon with scar, the service treatment records show that he received medical care for low back strain in February 1987.  Furthermore, it is not clear from the record if the Veteran has a diagnosable chronic low back disability.  Therefore VA examination and opinion are needed.  

Moreover, since the issuance of the most recent statement of the cases (SOCs), the Veteran submitted a VA Form 21-4142, Authorization and Consent to Release Information to VA, to the RO in February 2010, denoting private treatment for sinusitis and sleep apnea from Dr. D. Smith of the Allergy, Ear, Nose, and Throat Institute in Lawton, Oklahoma.  These records should be obtained.  

It also appears that the Veteran continues to receive regular treatment at the VA treatment facilities in Oklahoma City and Lawton, Oklahoma.  Updated treatment records should be obtained in light of the remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's more recent treatment records (since May 2009) from the Oklahoma City and Lawton, Oklahoma VA treatment facilities and associate the records with the claims folder.

2.  Make arrangements to obtain the Veteran's treatment records from Dr. D. Smith of the Allergy, Ear, Nose and Throat Institute in Lawton, Oklahoma, that date from January 2009.  

3.  After completing the above development, schedule the Veteran for appropriate VA examination(s).  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner(s).  All appropriate tests and studies should be performed and all clinical findings should be reported in detail.

In regard to his low back pain, the examiner should identify all current low back disorders found to be present.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current low back disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, including the treatment for low back strain in February 1987.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current low back disorder was either (a) caused by, or (b) aggravated by the Veteran's service-connected right knee arthritis, left knee strain, right foot plantar fascial fibromatosis, and/or residuals of status post rupture of the left Achilles tendon with scar.  In providing this opinion, please address the Veteran's contentions that his service-connected disabilities contributed to weight gain because of a lack of ability to exercise, and that he was prescribed shoe inserts to manipulate his spinal alignment.

In regard to his sleep apnea, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's sleep apnea had its clinical onset during active service or is related to any in-service disease, event, or injury.

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's sleep apnea was either (a) caused by, or (b) aggravated by his service-connected sinusitis, hypertension, right knee arthritis, left knee strain, right foot plantar fascial fibromatosis, and/or residuals of status post rupture of the left Achilles tendon with scar.

The examiner(s) must provide a comprehensive report including complete rationale for all opinions and conclusions reached.

4.  After the requested examination(s) has been completed, the report(s) should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report(s) is deficient in any manner, it should be returned to the examiner(s) for corrective action.

5.  Finally, re-adjudicate the issues on appeal.  If either of the benefits sought are not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


